Citation Nr: 0946815	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-01 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from February 1971 to December 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision of the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA).
 
The claim for service connection for diabetes mellitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not manifest hypertensive vascular 
disease in service or within one year following his December 
1972 service discharge, and does not contend that 
hypertensive vascular disease was chronic and continuous 
following service.

2.  There is no medical evidence that a current diagnosis of 
peripheral neuropathy has been assigned.


CONCLUSIONS OF LAW

1.  Hypertensive vascular disease was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2009).  

2.  No criterion for service connection for peripheral 
neuropathy has been met.  38 U.S.C.A. §§ 101(16), 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he incurred the claimed disorders 
in service or as a result of exposure to herbicides during 
his service in the waters off Vietnam or as a result of 
exposure to herbicides in Vietnam.  Before assessing the 
merits of the appeal, VA's duties to the claimant must be 
examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

A.  Duty to notify

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of letters sent 
to the appellant in June 2004 and August 2004 that advised 
the Veteran of the general criteria for service connection, 
and specifically advised the Veteran of the evidence required 
to establish service connection on the basis of exposure to 
Agent Orange, among other information about claims related to 
herbicide exposure.  These notices were provided to the 
Veteran prior to the initial unfavorable decision.  These 
notices did not, however, explicitly state what disorders 
could or could not be presumed related to exposure to 
herbicides, but did advise the Veteran of the definition of a 
Veteran exposed to herbicides.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The Board acknowledges that the 
Veteran did not receive such notice prior to the initial 
unfavorable decision in this case.  However, as service 
connection is not being granted in the claims addressed in 
this decision, the lack of information about how awards are 
evaluated and how effective dated for awards are determined 
is moot, since service connection is not granted.  

To the extent that there was any defect in the timing or 
content of any notice to the Veteran, the Veteran has not 
raised any claim that he was prejudiced by any such defect.  
There is no presumption that any timing or content notice 
resulted in prejudice to the Veteran.  See Shinseki v. 
Sanders, 129 S.Ct. 1696, 1706 (2009).  The record establishes 
that the Veteran has had a full and fair opportunity to 
participate in the adjudication of the claim addressed in 
this decision.  

The Board finds, as a matter of fact, that no defect in the 
timing or content of notice resulted in prejudice to the 
Veteran.  These appeals may be adjudicated without further 
notification.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
treatment records are associated with the claims file.  The 
Veteran has had several opportunities to indentify private 
clinical records, and all identified records have been 
obtained.  VA clinical records have been obtained.  

The Veteran has not been afforded VA examination with respect 
to the claims addressed in this decision.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran contends that his hypertensive 
vascular disease and his peripheral neuropathy are due to 
exposure to herbicides.  There is no medical evidence that 
any provider has assigned a diagnosis of peripheral 
neuropathy.  Moreover, no presumption of incurrence due to 
herbicide exposure is applicable to either of the disorders 
at issue.  

The Board notes that the Veteran served in the Navy, 
including in the waters off Vietnam.  The Veteran may not be 
presumed to have been exposed to herbicides unless he went 
ashore in Vietnam.  The Veteran contends that he went ashore 
once.  He does not contend that his one instance of setting 
foot on shore is the actual cause of the disorders at issue; 
rather, he contends that he is entitled to the presumptions 
of service connection accorded to Veterans who are defined as 
having been exposed to herbicides.  Even if the Veteran 
establishes that he went ashore once in Vietnam, as he 
alleges, and may be presumed to have been exposed to 
herbicides, there is no presumption that hypertensive 
vascular disease may be presumed service-connected if a 
Veteran was exposed to herbicides.  As discussed in more 
detail below, no VA or private clinical records establishes 
that a medical diagnosis of peripheral neuropathy has been 
assigned.    

The Secretary of VA has determined that hypertensive vascular 
disease and peripheral neuropathy are not among the disorders 
which may be presumed service-connected if a Veteran has been 
exposed to herbicides.  See "Diseases Not Associated With 
Exposure to Certain Herbicide Agents," 68 Fed. Reg. 27,630-
41 (May 20, 2003).  In particular, if the Veteran were 
afforded VA examination, the examiner would have to determine 
the likelihood that hypertensive vascular disease or 
peripheral neuropathy having an onset many years after 
service were related to a one-time exposure to herbicides.  
Given the facts in this case, it is not necessary for VA to 
afford the Veteran VA examination to determine the etiology 
of hypertensive vascular disease or peripheral neuropathy.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Neither the Veteran nor his representative has alleged that 
the Veteran is entitled to VA examination.  Neither the 
Veteran nor his representative has identified any clinical 
evidence that might substantiate the Veteran's contention 
that he manifests peripheral neuropathy.

No further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis (r, in 
certain instances, through lay testimony); of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  
Hypertension diagnosed within one year after a Veteran's 
service discharge may be presumed service-connected.  
38 U.S.C.A. § 1101.  Service connection also may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Service 
in the Republic of Vietnam during the Vietnam era is defined 
as including service on land, but not service in the waters 
off Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 
see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 
59,540-42 (Oct. 6, 2003).  

However, no presumption of service connection following 
exposure to herbicides is applicable for hypertensive 
vascular disease or peripheral neuropathy.  The "acute and 
subacute peripheral neuropathy" which may be presumed 
related to exposure to herbicides is defined as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to a herbicide and resolves within two years of 
onset.  38 C.F.R. § 3.309(e), Note 2.  Since neither of the 
disorders addressed on the merits in this decision may be 
presumed related to exposure to herbicides, the Board is not 
required to determine whether the Veteran, in fact, comes 
within the definition of a service member exposed to 
herbicides.  The claim for service connection for diabetes 
mellitus, which does require such a determination, is 
addressed in the Remand appended to this decision.  

Third, service connection may be established based on medical 
evidence of a current disease etiologically related to in-
service events.  Service connection may be granted when a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
Veteran's present condition.  38 C.F.R. § 3.303; see Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The Board is obligated to consider the Veteran's claim on a 
direct basis, including allowing the Veteran to establish 
that herbicide exposure was the direct cause of each disorder 
at issue.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) 
(holding that the Veteran was not precluded under the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act from establishing service connection with proof 
of direct actual causation).  Although the Veteran, who 
served in the waters off Vietnam, has not established 
exposure to herbicides, he is not precluded from showing that 
his hypertensive vascular disorder is directly related to 
service, but, in this case, the Veteran has not so alleged.  
Rather, the Veteran has consistently alleged that his 
hypertensive vascular disorder should be presumed due to his 
exposure to herbicides during his service in the waters off 
Vietnam and his one instance of going ashore in Vietnam.  The 
Veteran has, as noted above, also alleged that peripheral 
neuropathy should be presumed due to his service in the 
waters off Vietnam and his one instance of going ashore in 
Vietnam, but he has not provided any clinical evidence that 
he has peripheral neuropathy.  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See "Diseases Not Associated With Exposure to 
Certain Herbicide Agents," 68 Fed. Reg. 27,630-41 (May 20, 
2003).  

Factual background

The Veteran's service treatment records reveal that his blood 
pressure was 112/78 on September 1970 induction examination 
and 112/72 at the time of December 1972 separation 
examination.  No diagnosis of hypertension, a hypertensive 
vascular disorder, or peripheral neuropathy was assigned or 
treated while the Veteran was in service.  The Veteran's 
vascular and neurologic systems were described as normal on 
the December 1972 separation examination.  

The Veteran has provided post-service clinical records dated 
in 2004 which reflect that diagnoses of essential 
hypertension and cardiomegaly, among other diagnoses, were 
assigned.  August 2004 VA outpatient treatment notes reflect 
that the provider noted that the Veteran denied symptoms of 
neuropathy.  The Veteran has not provided any private or VA 
treatment record which discloses that a diagnosis of 
peripheral neuropathy has been assigned.  

The Veteran provided statements in April 2004 indicating that 
his hypertensive vascular disease and peripheral neuropathy 
were due to exposure to herbicides.  An August 2004 VA 
outpatient clinical record reflects hat the Veteran provided 
a history of hypertension for 25 years, controlled with 
medication.  

1.  Claim for service connection for hypertensive vascular 
disease

The preponderance of the evidence establishes that 
hypertensive vascular disorder was not diagnosed or treated 
during the Veteran's service or within one year after the 
Veteran's service discharge.  The evidence suggests that the 
Veteran had hypertension as early as 10 years after his 
service, but there is no evidence that hypertension was 
diagnosed within one year after the Veteran's service 
discharge.  

The Veteran does not contend that hypertensive vascular 
disease was chronic and continuous following his service, so 
there is no competent lay evidence which might establish 
chronicity or continuity of symptomatology.  

The Veteran's sole lay contention is that his hypertensive 
vascular disease is the result of his exposure to herbicides 
in service.  This is not a determination a lay person is 
competent to make.  See "Diseases Not Associated With 
Exposure to Certain Herbicide Agents," 68 Fed. Reg. 27,630-
41 (May 20, 2003).  Hypertensive vascular disorder is not a 
disorder which may be presumed service-connected if a Veteran 
has been exposed to herbicides.  The Board does not concede 
that the Veteran has established that he was exposed to 
herbicides.  However, even assuming that the Veteran in this 
case could be defined as having been exposed to herbicides, 
no presumption is applicable to authorize service connection 
for hypertensive vascular disease.

The Board has considered direct service connection, 
presumptive service connection on the basis of provisions 
applicable to chronic disease, and has considered whether a 
presumption of service connection based on the Veteran's 
exposure to herbicides is applicable in this case.  The 
preponderance of the evidence is against the claim under each 
theory of entitlement.  As the preponderance of the evidence 
is against the claim, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.  The claim for 
service connection for hypertensive vascular disease must be 
denied.  

2.  Claim for service connection for peripheral neuropathy

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  Where the 
medical evidence establishes that a Veteran does not 
currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Clinical records from a February 2004 private hospitalization 
reflect that the Veteran has diabetes, but those records do 
not reflect that a diagnosis of peripheral neuropathy was 
assigned.  VA clinical records dated in 2004 and 2005 
disclose no diagnosis of peripheral neuropathy.  The Veteran 
has not identified any provider who has treated him for 
neuropathy.  There is no clinical record which assigns a 
current diagnosis of peripheral neuropathy as one of the 
Veteran's medical disorders.  In the absence of such 
evidence, the Board cannot grant service connection for 
peripheral neuropathy, whether considered on the basis of lay 
evidence or a presumption of service connection.  

As there is no medical evidence that the Veteran has incurred 
disability due to peripheral neuropathy, the Board must find 
that the preponderance of the evidence is against the claim, 
and that the claim is not valid.  The claim for service 
connection for peripheral neuropathy must be denied.  


ORDER

The appeal for service connection for hypertensive vascular 
disease must be denied. 

The appeal for service connection for peripheral neuropathy 
must be denied.


REMAND

After the RO issued the December 2005 statement of the case, 
the Veteran provided additional relevant evidence, the 
contention that he did set foot ashore in Vietnam at least 
once.  The Veteran should be afforded the opportunity to 
provide additional details so that further development to 
corroborate the Veteran's allegation may be conducted.  The 
Veteran should be asked to provide additional details to 
identify the time period when he went ashore from the USS 
NEWPORT NEWS, within a two-month period, and the type of 
craft used to take the Captain ashore.  

The deck logs for the relevant time period should be searched 
to determine whether the Captain went ashore during this 
period, as the Veteran has alleged, and to determine, if 
possible, what type(s) of craft were used by the Captain of 
the USS NEWPORT NEWS for transportation ashore, and whether 
the position of the USS NEWPORT NEWS at that time the Veteran 
alleges he went ashore is consistent with the Veteran's 
allegations.  The Board notes that it is unlikely that the 
deck log would indicate whether the Veteran went ashore, 
since deck logs are not used to identify individual work 
assignments, but the deck log should be useful to determine 
whether the Veteran's allegation is consistent with the known 
circumstances of his service.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to 
identify, within a two-month period or 
periods, the approximate time when he believes 
he went ashore.  Ask him to identify as 
specifically as possible the "Captain" who 
he assisted to transport to shore.  The 
Veteran should be afforded the opportunity to 
identify the type of craft on which the trip 
to shore was made and the number of other 
individuals who went ashore on that craft.  
The Veteran should be asked to identify any 
other individuals, if possible.  

2.  The deck log for the approximate time 
period(s) should be requested, from the Naval 
Historical Center, Ships History Branch, the 
National Archives and Records Administration, 
and/or any other source deemed appropriate) 
and request that they furnish copies of 
appropriate extracts of deck logs, ship 
histories, Navy shore station histories, 
muster rolls, and/or any other pertinent 
information relating to the USS NEWPORT NEWS 
during the identified time, limited to a two-
month period, to include information as to the 
ship's distance from shore and how any 
transport to shore, if verified, was 
accomplished.  

3.  After the relevant deck logs have been 
obtained, the Veteran's claim that he went 
ashore on the soil of Vietnam as well as 
servicing in the waters off Vietnam should be 
readjudicated, including the claims for 
service connection for diabetes mellitus.  

4.  The Veteran should be afforded the 
opportunity to submit or identify alternative 
records, that is, evidence other than deck 
logs, which might be relevant to substantiate 
the claim that he went ashore, to include 
photographs showing the Veteran on shore in 
Vietnam, contemporaneous letters home, 
statements from fellow service members, and 
the like.    

5.  After completion of the development 
directed above, review the claims file to 
determine whether any other development is 
required.  Then, readjudicate the claim on 
appeal.  If such action does not resolve the 
appeal, a supplemental statement of the case 
should be issued to the appellant and his 
representative.  An appropriate period of time 
should be allowed for response. 

Thereafter, this claim should be returned to this Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


